PER CURIAM.
Upon consideration of the briefs and record on appeal and having heard oral argument we are of the view that the failure to ascertain a factual basis for defendant’s plea of guilty is not reversible error particularly where, as here, the defendant alleged no prejudice for failure to follow Rule 3.170(j), FRCrP. Accordingly, we affirm upon the authority of Estes v. State, Fla.App.1974, 294 So.2d 122; Hall v. State, Fla.App.1974, 303 So.2d 417; but see Lyles v. State, Fla.App. 1974, 299 So.2d 146.
Affirmed.
WALDEN and MAGER, JJ., and MOE, LEROY H., Associate Judge, concur.